Appeal by the defendant from a judgment of the Supreme Court, Kings County (Levine, J.), rendered July 5, 1984, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The complainant, a correction officer, had ample opportunity to observe the defendant in the well-lit stairwell during the robbery. The victim’s ability to identify the defendant in court was based on his independent recollection of the initial encounter with the defendant and was not influenced by the pretrial identifications which were suppressed as products of the defendant’s unlawful arrest (see, United States v Crews, 445 US 463; People v Pleasant, 54 NY2d 972, cert denied 455 *769US 924; People v Stevens, 109 AD2d 856). Thompson, J. P., Niehoff, Kunzeman and Harwood, JJ., concur.